Citation Nr: 1509318	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's claims-file has since been transferred to the VA RO in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to facilitate adequately informed appellate review of the Veteran's service connection claims in this case.  The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus (with diagnoses confirmed by the December 2012 VA examination report) is causally linked to his active duty military service.

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The audiological evaluation of the Veteran during his February 1965 pre-induction examination indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses):

HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
0 (10)
-5 (0)
LEFT
5 (20)
5 (15)
10 (20)
0 (10)
0 (5)

The February 1965 report contains no speech recognition testing data.

The audiological evaluation of the Veteran during his March 1967 service separation examination indicated pure tone thresholds, in decibels, as follows (with the converted ISO units in parentheses):  

HERTZ

500
1000
2000
3000
4000
RIGHT
20 (35)
15 (25)
5 (15)
X
5 (10)
LEFT
15 (30)
10 (20)
5 (15)
X
0 (5)

The March 1967 report contains no speech recognition testing data.

The Veteran seeks service connection for hearing loss.  He has been afforded VA audiological examinations in May 2010, February 2011, and December 2012; however, on careful review of the examination reports, the Board finds that they are inadequate.  The May 2010 VA examination report essentially concludes: "No opinion can be made without reliable thresholds from this veteran."  The February 2011 VA examination report presents essentially the same conclusion, again explaining that "[r]esponse reliability was not sufficient to diagnose the presence of and/or severity, type and configuration of hearing loss...."  However, other evidence, including the December 2012 VA examination report, indicates a current diagnosis of bilateral hearing loss with test results meeting VA criteria to be considered disabling.  Yet, the December 2012 VA examination report does not include an etiology opinion with an adequate rationale.  It simply concludes: "At the Veteran's pre-induction exam dated 2/9/1965 and separation exam dated 3/22/1967 the Veteran had normal hearing at all frequencies tested bilaterally."  The exact same statement was provided as the entire rationale for the VA examiner's conclusion regarding the etiology of the Veteran's tinnitus.

The December 2012 VA examination report fails to address essential factual elements pertinent to the Veteran's claims, such as the fact that the Veteran's March 1967 service separation examination report shows an upward shift in the auditory thresholds at multiple frequencies in each ear (including with consideration of applicable conversion of ASA units to ISO (ANSI) units) when compared to the February 1965 service pre-induction examination report.  It is well-established in caselaw (see Hensley v. Brown, 5 Vet. App, 155 (1993)) that service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  The Court's discussion cited to, and acknowledged agreement with the "[VA] Secretary's assertion" that:

if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for a 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.   

Id.

Additionally, for the purposes of applying the laws administered by VA, the thresholds for normal hearing are from 0 to 20 decibels, and higher thresholds show some degree of hearing loss.  Id. at 157.  Significantly, the December 2012 VA examiner's opinion simply cites finding that pre-induction and separation service audiometry showed "normal hearing at all frequencies tested bilaterally."  The VA examiner does not indicate the numeric thresholds of the audiometry considered in drawing this conclusion, and the Board finds that the available information suggests that the VA examiner may not have considered the pertinent ASA to ISO unit conversion of the audiometric data.  The Board observes that the separation examination audiometric data, after being appropriately converted from ASA to ISO units, show pertinent thresholds exceeding the normal range discussed in Hensley in both ears.  The Court's discussion in Hensley explains that hearing thresholds that are higher than the range of 0 to 20 decibels indicate "some degree of hearing loss."  Id. at 157.  The Board finds that clarification of the pertinent VA medical opinion is warranted to reconcile the previously provided rationale's reliance upon citing "normal" hearing  thresholds during service with the indications that appropriate conversion of the in-service data from ASA to ISO units reveals thresholds otherwise indicative of some degree of hearing loss.

In sum, a remand is necessary to obtain adequate clarification of the VA medical opinion with a rationale that clearly addresses the potentially pertinent upward shift in hearing thresholds during service (suggesting worsened hearing acuity) and the ASA to ISO unit conversion suggesting some degree of hearing loss at the time of separation from service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's claims file (to include this remand) to the VA audiological examiner/opinion provider who prepared the December 2012 VA examination report for review and an addendum medical opinion clarifying and expanding upon his earlier statements.  The provider must explain the rationale for the opinion, to include discussion of the Veteran's upward shift in hearing thresholds at multiple frequencies in each ear when comparing his March 1967 service separation examination report to the February 1965 pre-induction examination report.  The provider should also discuss any acoustic trauma the Veteran experienced in service and identify other possible etiologies for hearing loss and tinnitus (and if any other etiology is deemed more likely, why that is so).

If the December 2012 VA examiner is no longer available to review the records, or is unable to offer the opinion sought, the Veteran's claims file should be forwarded to another audiologist for review and the medical opinion sought.

2.  The AOJ should then re-adjudicate the claims.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

